DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayliss et al. (Hereinafter Bayliss, US Publication No. 2004/0098390).

	Regarding claim 1, Bayliss teaches:
A method of shuffling data, the method comprising: 
shuffling a first batch of data using a first memory on a first level of a memory hierarchy to generate a first batch of shuffled data (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which first data is shuffled (i.e. randomly distributed) from the Database 742 to the Processing Matrix 118 and to a Node (i.e. Node 710). Paragraph [0101] teaches Figure 7A to depict multiple levels of storage nodes. In view of Figure 7A and [0101], Nodes 710-720 correspond to the first level of a memory hierarchy, which may include the Processing Matrix 18.); 
shuffling a second batch of data using the first memory to generate a second batch of shuffled data (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which second data is shuffled (i.e. randomly distributed) from the Database 742 to the Processing Matrix 18 and to a Node (i.e. Node 712).); and 
storing the first batch of shuffled data and the second batch of shuffled data in a second memory on a second level of the memory hierarchy (See Figure 7A in view of paragraph [0101], in which the data from the first level of storage nodes 710-720 are stored on the second level of collator nodes 704-708.).

	Regarding claim 2, Bayliss teaches:
The method of claim 1, further comprising merging the first batch of shuffled data and the second batch of shuffled data (See [0015] “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node. Upon receipt of this data, each node can perform a merge sort to add the received data to the previously sorted data portion at the node.” See [0131] “At step 1114, each slave node merge sorts the incoming data records from the other slave nodes during the partitioning of the data set.”).

	Regarding claim 3, Bayliss teaches:
The method of claim 1, wherein shuffling the first batch of data using the first memory comprises streaming a portion of the first batch of data from the first memory (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which a first data portion is shuffled (i.e. randomly distributed) and streamed from the Database 742 to the Processing Matrix 18 and to a Node (i.e. Node 710).).

	Regarding claim 4, Bayliss teaches:
The method of claim 3, wherein the portion of the first batch of data comprises a first portion of the first batch of data (See Figure 7A, which depicts portions of data being transmitted to the nodes.), the method further comprising: 
fetching a second portion of the first batch of data in parallel with streaming the first portion of the first batch of data (See [0014] “Upon receipt of the executable at a processing matrix, a subset of the processing nodes of the processing matrix execute one or more portions of the executable in parallel on the portion of the database at each processing node.” See [0100] “In the illustrated embodiment of FIG. 7A, the processing matrix 120 includes a plurality of interconnected processing nodes 702-720 operating in parallel. Each node includes at least one processor and memory accessible by the processor(s) of the node.” See [0110] “In one embodiment, the slave nodes 710-720 transmit their results in parallel to one or more the global-results processing matrices 118 (steps 840-850, FIG. 8).” See Figure 7A in view of the aforementioned citations, in which multiple data portions may be fetched or stored and processed/streamed in parallel via parallel processing nodes.).

	Regarding claim 5, Bayliss teaches:
The method of claim 3, further comprising partitioning the first batch of data based on streaming the portion of the first batch of data (See [0016] “The method comprises the steps of distributing a portion of the database to each slave node, sorting, at each slave node, the database portion received and determining, at each slave node, a proposed partitioning of the database among the plurality of slave nodes, the proposed partitioning being based at least in part on the sorted database portion of the determining slave node.”).

	Regarding claim 6, Bayliss teaches:
The method of claim 1, wherein shuffling the first batch of data using the first memory comprises randomly accessing a portion of the first batch of data from the first memory (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.”).

	Regarding claim 7, Bayliss teaches:
The method of claim 6, further comprising grouping the first batch of data based on randomly accessing the portion of the first batch of data (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See [0016] “The method comprises the steps of distributing a portion of the database to each slave node, sorting, at each slave node, the database portion received and determining, at each slave node, a proposed partitioning of the database among the plurality of slave nodes, the proposed partitioning being based at least in part on the sorted database portion of the determining slave node.” See [0127] “In this case, the data needs to be partitioned across the slave nodes of the global-results processing matrix 118 such that records having the same or similar last name are stored on the same slave node. Methods 1100A and 1100B demonstrate various methods to perform such partitioning.” After receiving randomly distributed data portions at each node (See Figure 7A), the data is sorted and partitioned (i.e. grouped) and distributed to the nodes so that data with certain similarities reside in the same node. See Figure 11A and Figure 11B, which teaches the sorting and partitioning (i.e. grouping) of similar data to be distributed across the nodes.).

	Regarding claim 8, Bayliss teaches:
The method of claim 7, wherein grouping the first batch of data comprises: 
sorting the first batch of data (See Figure 11A, step 1102 “Sort data at each node” See rejection of claim 7.); and 
gathering the first batch of data based on the sorting (See Figure 11A, step 1102 “Sort data at each node”, step 1104 “For each node, determine suggested partition from sorted data” and step 1112 “Transfer data based on agreed partition”).

	Regarding claim 9, Bayliss teaches:
The method of claim 8, wherein sorting the first batch of data comprises sorting pointers for the first batch of data (See Figure 11A, step 1102 “Sort data at each node”. As claimed, the function of step 1102 performs the same function as the claimed limitation).

	Regarding claim 10, Bayliss teaches:
The method of claim 1, further comprising generating one or more indices for the first batch of shuffled data based on partitioning the first batch of data (See Figure 11A, step 1104 “For each node, determine suggested partition from sorted data” and step 1112 “Transfer data based on agreed partition” See abstract “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node.” The separation of partitions and the determination that certain data portions may fall outside of a particular partition would indicate that some type of value/indicator is used to identify each partition. Such value/indicator corresponds to the claimed indices.).

	Regarding claim 11, Bayliss teaches:
The method of claim 10, further comprising merging the first batch of shuffled data and the second batch of shuffled data based on the one or more indices (See Figure 11A, step 1114 “Merge sort incoming data at each node”, in which the merge operation is performed based on receiving the sorted and partitioned data.).

	Regarding claim 12, Bayliss teaches:
The method of claim 2, wherein merging the first batch of shuffled data and the second batch of shuffled data comprises merging the first batch of shuffled data and the second batch of shuffled data on a storage device (See [0015] “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node. Upon receipt of this data, each node can perform a merge sort to add the received data to the previously sorted data portion at the node.” See [0131] “At step 1114, each slave node merge sorts the incoming data records from the other slave nodes during the partitioning of the data set.”).

	Regarding claim 13, Bayliss teaches:
A data shuffling device comprising: 
a partitioning circuit (See Abstract “each node sorts its portion and estimates a partitioning of the sorted dataset among the nodes based in part on its own sorted data portion.” See Abstract “The master node, using the provided estimated partitions, determines a tentative partitioning and submits the tentative partitioning to each node.” See Abstract “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node.”); and 
a buffer memory configured to: 
store one or more records; and 
stream one or more first portions of the one or more records to the partitioning circuit (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which data portions are stored and streamed from the Database 742 to the Processing Matrix 18 and to a Node (i.e. Node 710).).

	Regarding claim 16, Bayliss teaches:
The data shuffling device of claim 13, wherein the partitioning circuit is configured to perform a sort operation on the one or more first portions of the one or more records (See Figure 11A, step 1102 “Sort data at each node” See [0015] “After receiving a portion of a data set (e.g., a database), each node sorts its portion and estimates a partitioning of the sorted dataset among the nodes based in part on its own sorted data portion.” See rejection of claim 7.) in parallel with the buffer memory storing at least one of the one or more records (See [0014] “Upon receipt of the executable at a processing matrix, a subset of the processing nodes of the processing matrix execute one or more portions of the executable in parallel on the portion of the database at each processing node.” See [0100] “In the illustrated embodiment of FIG. 7A, the processing matrix 120 includes a plurality of interconnected processing nodes 702-720 operating in parallel. Each node includes at least one processor and memory accessible by the processor(s) of the node.” See [0110] “In one embodiment, the slave nodes 710-720 transmit their results in parallel to one or more the global-results processing matrices 118 (steps 840-850, FIG. 8).” See Figure 7A in view of the aforementioned citations, in which functions performed by the devices in Figure 7A (i.e. sorting, storing, etc.) may be performed in parallel.).

	Regarding claim 17, Bayliss teaches:
The data shuffling device of claim 13, wherein the partitioning circuit, and the buffer memory are configured to operate on batches of the one or more records (See Figure 7A, in which the data portions that are being processed correspond to a batch of records.).

	Regarding claim 18, Bayliss teaches:
The data shuffling device of claim 13, further comprising a grouping circuit (See Abstract “each node sorts its portion and estimates a partitioning of the sorted dataset among the nodes based in part on its own sorted data portion.” See Abstract “The master node, using the provided estimated partitions, determines a tentative partitioning and submits the tentative partitioning to each node.” See Abstract “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node.” After receiving randomly distributed data portions at each node (See Figure 7A), the data is sorted and partitioned (i.e. grouped) by the nodes and distributed to the nodes so that data with certain similarities reside in the same node.), wherein the buffer memory is further configured to transfer, by random access, at least one of the one or more records to the grouping circuit (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which data portions are stored and transferred from the Database 742 to the Processing Matrix 18 and to a Node (i.e. Node 710).).

	Regarding claim 19, Bayliss teaches:
A data shuffling device comprising: 
a grouping circuit (See Abstract “each node sorts its portion and estimates a partitioning of the sorted dataset among the nodes based in part on its own sorted data portion.” See Abstract “The master node, using the provided estimated partitions, determines a tentative partitioning and submits the tentative partitioning to each node.” See Abstract “Each node then distributes data from its data portion that falls outside the partition assigned to the node to the appropriate node.” After receiving randomly distributed data portions at each node (See Figure 7A), the data is sorted and partitioned (i.e. grouped) by the nodes and distributed to the nodes so that data with certain similarities reside in the same node.); and 
a buffer memory configured to: 
store one or more records; and 
transfer, by random access, at least one of the one or more records to the grouping circuit (See [0106] “In many instances, however, it is desirable to randomly, rather than sequentially, distribute the data of the database 742 across the nodes 710-720.” See Figure 7A, in which data portions are stored and transferred from the Database 742 to the Processing Matrix 18 and to a Node (i.e. Node 710).).

Claim 14 and claim 15 are rejected for the same reasons as claim 4. Claim 20 is rejected for the same reasons as claim 7 and claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139